Citation Nr: 0329270	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychic disorder to include schizophrenia.

2.  Entitlement to service connection for an acquired psychic 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein it was determined that new and 
material evidence had not been submitted that would serve to 
reopen a previously denied claim of entitlement to service 
connection for the same matter, characterized in the 
veteran's October 1997 claim form as a "nervous condition."  
In November 2000, the Board remanded this claim for further 
development.  The case is again before the Board for 
appellate consideration.     

The Board notes that a rating decision issued in April 1973 
by the Chicago, Illinois, Regional Office of the VA (Chicago 
RO) denied service connection for schizophrenia of an 
undifferentiated type on the grounds that the disorder pre-
existed service and was not aggravated by service.  

The issue of entitlement to service connection for an 
acquired psychic disorder to include schizophrenia is the 
subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  Service connection for schizophrenia of an 
undifferentiated type was denied, prior to the current 
appeal, most recently in April 1973, on the grounds that it 
had pre-existed service, and was not aggravated by service.  
The veteran was notified of that decision, and of appellate 
rights and procedures, but did not appeal the decision. 

2.  The evidence submitted since April 1973, with regard to 
the matter of entitlement to service connection for an 
acquired psychic disorder to include schizophrenia, is both 
new and material, and reopens the veteran's claim seeking 
service connection for that disorder. 


CONCLUSIONS OF LAW

1.  The April 1973 rating decision denying service connection 
for schizophrenia of an undifferentiated type is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the 
claim of service connection for the acquired psychic disorder 
to include schizophrenia.  38 U.S.C.A. § 5108, 5121(a) (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA, 
however, is by statute expressly deemed not to apply to 
claims pertaining to the submittal of new and material 
evidence that had been pending as of August 29, 2001, such as 
the instant claim.  Accordingly, application of the VCAA with 
regard to the specific question of whether new and material 
evidence has been submitted on the issue of service 
connection for the claimed psychic disorder need not be 
discussed further.

II.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence is 
existing evidence not previously submitted to agency 
decisionmakers.   "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, an April 1973 rating decision determined 
that schizophrenia of an undifferentiated type pre-existed 
service and was not aggravated by service, following a review 
of evidence that included VA Form DD-214, and service medical 
records.  The Chicago RO noted that the Form DD-214 
"indicates that the veteran was discharged for [a] 'physical 
disability' . . . for schizophrenia, undifferentiated type, 
competent . . . [which] existed prior to service and was not 
aggravated beyond the natural progress of the disability 
during service."  It further said: "Service connection for 
compensation purposes is denied for the veteran's psychosis . 
. . ."

The veteran was notified of the decision, and of appellate 
rights and procedures, by a letter dated on April 23, 1973.  
The record does not reflect that the veteran indicated 
disagreement with that decision within the one-year time 
period therefor.  The April 1973 rating decision, 
accordingly, is final and, as discussed above, can only be 
reopened upon the receipt by VA of evidence that is both new 
and material.

The evidence associated with the veteran's claims folder 
subsequent to April 1973 with regard to a psychic disorder 
consists of both treatment records of private physicians and 
VA medical records.  They include a notation by Dr. B. L. in 
a report dated in February 1996 that the veteran's file 
presented "long standing schizophrenic impairment."  In 
October 1997, the veteran was seen at a VA outpatient 
facility for depressive disorder and schizophrenic reaction 
of an undifferentiated type.  A VA examination report dated 
in February 1998 notes that the veteran had "depression not 
otherwise specified."  In early November 1999, Dr. R. J. C. 
opined that the veteran had "severe psychiatric disorder by 
history."  He also said that the veteran's mood was 
"depressed" and that he "cried during all the duration of 
the examination."  A few days later, in early November 1999, 
Dr. R. R. C. reported that he had treated the veteran since 
September 1999 for paranoid schizophrenia.  Finally, the 
record also includes VA outpatient treatment records showing 
treatment for a psychiatric disorder as recently as 2002, 
with a diagnosis of chronic schizophrenia of an 
undifferentiated type in March 2002.
     
While all of the evidence described above is new, in the 
sense that it had not previously been associated with the 
claims folder, it is not new in the sense of providing new 
information.  The fact that a psychic disorder, characterized 
as schizophrenia of an undifferentiated type, was manifested 
had been before the Chicago RO at the time it rendered its 
April 1973 decision.  
Notwithstanding the above, there is other evidence received 
since 1973 that is new and material.  The record provides for 
two layperson statements dated in early November 1999.  As 
the RO notes, both persons stated that the veteran had been 
in good health both physically and mentally before service, 
but had exhibited behavioral changes after discharge, such as 
nervousness, crying, and aggression.  The record also 
includes the veteran's testimony at a personal hearing 
conducted at the RO in November 1999.  The veteran testified 
that he had no psychological problems before service, that he 
became psychologically ill while in service, and that he was 
discharged due to the disorder.  See hearing transcript.  
Later, the veteran again denied that he had a pre-existing 
psychic disorder.  See veteran's statement dated in June 
2000.  All of this evidence is new, in that it was not of 
record at the time of the 1973 decision.  It also is 
material, in that it presents information that had not been 
previously known.  Further, it sets forth specific facts 
regarding the contention that the veteran had no psychic 
disorder before service, raising a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).     

In view of the foregoing, the Board concludes that new and 
material evidence has been received with regard to the 
veteran's claim of entitlement to service connection for an 
acquired psychic disorder to include schizophrenia.  The 
claim, therefore, is reopened.  


ORDER

The veteran's claim of entitlement to service connection for 
an acquired psychic disorder (to include schizophrenia) has 
been reopened, and the benefits sought on appeal are granted 
to that extent.  


REMAND

The veteran's claim having been reopened, it is now incumbent 
upon VA that all of the evidence of record, both old and new, 
be considered with regard to this claim.  The Board must 
remand this case for review by the RO, prior to any further 
Board action.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the Board's decision above, whereby the 
veteran's claim for service connection was reopened, invokes 
the application of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In this regard, the Board 
notes that, in a letter dated in September 2002, the veteran 
was advised of what is needed to establish entitlement to the 
benefits sought, what additional evidence is still needed, 
and who to contact if he has any questions or needs 
assistance.  This letter also advised him of what the RO 
would to do to assist him in obtaining any additional medical 
records if he so desired, requesting appropriate 
authorization forms for the release of such records directly 
to VA.  Further, the Supplemental Statement of the Case dated 
in June 2003 set forth the specific requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, recently, the United States Court of Appeals for 
the Federal Circuit held that a provision in 38 C.F.R. 
§ 3.159(b)(1), implementing the VCAA, that required a 
response to a VCAA notice in less than the statutory one-year 
period was invalid.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).    
      
In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO shall review the entire record 
and render a decision on the issue of 
entitlement to service connection for an 
acquired disorder to include 
schizophrenia, bearing in mind that the 
VCAA applies.  

2.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with an updated 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, the 
Board's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



